Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to the communication filed on 01/07/2022. Claims 1-20 are pending.
                                            Reasons for allowance

 	2. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 1, maintaining, by a Software-Defined-Networking (SDN) controller associated with a field area network, a geographic location table including one or more mappings between geographic locations of nodes of the field area network and respective transmission power capabilities of individual ones of the nodes; receiving, at the SDN controller, a destination advertisement object from a node of the nodes in the field area network, the destination advertisement object including an indication of a geographic location of the node and a transmission   Rather, Karaoguz simply teaches constructing a routing table with ranked routes based on amount of power that is required for routing the data via each of the plurality of routes (see Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). 
4.The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 8, determining, by a node of a field area network, a geographic location of the   Rather, Karaoguz simply teaches constructing a routing table with ranked routes based on amount of power that is required for routing the data via each of the plurality of routes (see Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). 
5. The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 15, generating, by a Software-Defined-Networking (SDN) controller, a geographic   Rather, Karaoguz simply teaches constructing a routing table with ranked routes based on amount of power that is required for routing the data via each of the plurality of routes (see Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32,  claims 1-20 are allowed.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452